EXHIBIT 10.2
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
          This Amendment No. 1 to Employment Agreement (this “Amendment”) is
entered into as of March 9, 2009 by and between R.H. Donnelley Corporation, a
Delaware corporation (“Company”) and Steven M. Blondy (“Executive”).
          WHEREAS, Executive is presently serving as Executive Vice President
and Chief Financial Officer of the Company pursuant to an Amended and Restated
Employment Agreement dated as of December 31, 2008 (the “Agreement”), and the
parties hereto desire to amend the Agreement.
          NOW, THEREFORE, in consideration of the premises and mutual covenants
and agreements contained herein, the Company and Executive hereby agree as
follows:
          1. Section 8(c)(i) of the Agreement is amended to read as follows:
Base Salary through the Date of Termination at the rate in effect at the time
Notice of Termination, as defined in Section 8(g)(i) herein, is given, or if
higher, at the rate in effect immediately prior to the event or circumstance
leading to the termination of employment, plus a pro-rata (based on number of
days employed during calendar year divided by 360) portion of the actual Bonus,
plus all other amounts to which Executive is entitled under any then-existing
compensation or benefit plan of the Company. Such pro-rata Bonus shall be
payable in lump sum (less applicable withholdings) when such awards are
generally distributed to current employees for the current fiscal year, but no
later than March 15 of the year following the year in which the Bonus was
earned.
     2. Except as modified and amended hereby, the Agreement shall remain in
full force and effect in accordance with its terms.
          IN WITNESS WHEREOF, the parties hereto have duly executed this
Amendment as of the day and year first above written.

                  /s/ Steven M. Blondy       Steven M. Blondy              R.H.
DONNELLEY CORPORATION
      By:   /s/ Gretchen Zech         Gretchen Zech        Senior Vice
President, Human Resources     

